Citation Nr: 1812599	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the record.

In June 2017, the Board remanded this case for further development.  The Board finds that there has been substantial compliance with the prior remand.


FINDING OF FACT

The Veteran's back disability did not manifest during the Veteran's active duty service or for many years thereafter, nor is it otherwise causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claim, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with a VA examination regarding his claim in July 2017.  The Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends his spondylosis of the thoracolumbar spine is due to service.  During his February 2017 Board hearing, the Veteran testified that a drill sergeant planted his boot on the small of his back when he was doing a push up and he went to the hospital for a lumbar strain as a result of the incident.  See February 2017 transcript, pp. 3-4.  

The Veteran's service treatment records do not show any complaints or treatment for back problems.  He did not have any back problems indicated on his entrance examination in November 1968 or separation in June 1973.  

There are no medical records available from his discharge in June 1973 until January 2009.  

The Veteran underwent a VA examination in July 2017.  The examiner thoroughly reviewed the record, to include the Veteran's contentions regarding his in-service injury and the current spondylosis, and opined that his spondylosis was less likely than not incurred in or related to service.  The examiner noted a hospitalization for a respiratory infection but there was no mentioning of back pain.  In light of the record, the examiner determined there was no evidence to support a nexus between the Veteran's spondylosis diagnosis and service due to the lack medical information on back treatment or pain in service.  

The Board finds that the evidence of record does not support a finding of service connection for spondylosis of the thoracolumbar spine.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the etiology of his back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board finds the July 2017 medical opinion, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The preponderance of the evidence is against the claim of service connection for a back disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).  


ORDER

Service connection for a back disability is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


